 


110 HR 5203 IH: To suspend temporarily the duty on 2.5-Kilowatt drive motor, Flange diameter 160 millimeter, shaft diameter 30 millimeter.
U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5203 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2008 
Mrs. Tauscher introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on 2.5-Kilowatt drive motor, Flange diameter 160 millimeter, shaft diameter 30 millimeter. 
 
 
1. 2.5-Kilowatt drive motor, Flange diameter 160 millimeter, shaft diameter 30 millimeter 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.002.5-Kilowatt drive motor, Flange diameter 160 millimeter, shaft diameter 30 millimeter. Light grey color, 12.66:1 ratio, Encoder Manufacturer: Heindenhain (provided for in subheading 8501.52.40)FreeNo changeNo changeOn or before 12/31/2011    .  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
